PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Breunig et al.
Application No. 14/364,238
Filed: 6 Oct 2014
For: VACCINATION BY MEANS OF RECOMBINANT YEAST BY PRODUCING A PROTECTIVE HUMORAL IMMUNE RESPONSE AGAINST DEFINED ANTIGENS
:
:
:
:	DECISION ON PETITION
:
:
:


						
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed on January 14, 2021, to revive the above identified application.   

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of August 2, 2019.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(II)(A)(2).  A one (1) month extension of time under 37 CFR 1.136(a) was obtained.  Accordingly, the date of abandonment of this application is December 3, 2019.  A Notice of Abandonment was mailed on March 5, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a Request for Continued Examination (RCE), a submission under 37 CFR 1.114 and the required fee; (2) the petition fee of $2100.00; and (3) a statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 






/JOANNE L BURKE/Lead Paralegal Specialist, OPET